132 F.3d 39
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Edel LOREDO-CORRALES, Petitioner-Appellant,v.J.J.C. HIGGINS, Associate Commissioner for Enforcement, INSRespondent-Appellee.
No. 96-17021.
United States Court of Appeals, Ninth Circuit.
Submitted Dec. 15, 1997.**Dec. 22, 1997.

Appeal from the United States District Court for the District of Arizona C.A. Muecke, District Judge, Presiding
Before SNEED, LEAVY, and TROTT, Circuit Judges.


1
MEMORANDUM*


2
Edel Loredo-Corrales appeals pro se from the district court's denial of his 28 U.S.C. § 2241 habeas petition challenging his detention.  The appellee's motion to dismiss is granted, and we dismiss.


3
Loredo-Corrales contends that the Immigration and Naturalization Service has failed to find him an alternative to detention in the Federal Bureau of Prisons.  Here, subsequent to his appeal Loredo-Corrales was released from custody and granted immigration parole.  Since Loredo-Corrales was seeking an alternative to incarceration at the Federal Bureau of Prisons, and because he has since been released, there is no further relief we can provide.  See Picrin-Peron v. Rison, 930 F.2d 773, 776 (9th Cir.1991).  Accordingly, this appeal is DISMISSED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.  R.App. P. 34(a);  9th Cir.  R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3